Case 5:18-cv-00992-JGB-SP Document 116 Filed 06/17/21 Page 1 of 1 Page ID #:1376
                                                                                 FILED
REDACTED
                                                                       CLERK, U.S. DISTRICT COURT



                                                                            6/17/2021
                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                   NP
                                                                       BY: ___________________ DEPUTY




                                                        Juror 3
